The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Acknowledgement 
Acknowledgment is made of applicant’s claim for foreign priority based on an application EM008407183 filed in the EUIPO on 01/20/2021. It is noted that an access code has been provided for the purpose of retrieving the foreign priority, however the office has been unable to retrieve the documents. This could be for any number of reasons: the code could be incorrect, the representative country might not have yet been cooperating with the USPTO for electronic transfer of foreign priority documents in Design patent applications, or the application was filed during the period when the USPTO still required an Application Data Sheet (ADS) to be filed in order to complete retrieval of an electronic priority document, or some other type of error. The applicant is encouraged to reach out to the Electronic Business Center (EBC) for aid in correcting the deficiency. The domestic toll-free phone number for the EBC is 1-866-217-9197, and the non-toll free number which might be accessed outside of the United States is 1-571-272-4100. The office hours for the EBC are 6:00 a.m. to 12:00 midnight, Eastern Standard Time, Monday through Friday.

Examiner’s Amendment 
An examiner's amendment to the specification appears below. Should the inventor find the changes or additions to be unacceptable, the inventor may file an amendment as provided by 37 CFR § 1.312. To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.  
	
Specification 
The specification has been amended to provide descriptions for the figures. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)(II).
 
Descriptions of the figures are not required to be written in any particular format, however, they should describe the views of the drawing in a language that is meaningful to the public, MPEP
1503.01 (II). The individual figure views are not described in the specification. 37 C.F.R. 1.154 covers the arrangement of application elements in a design application: 37 C.F.R. 1.154(b)(4) The examiner has amended the figure description portion of the specification to read: 
- - FIG. 1.1 is a front, right, and top perspective view of the cooking appliance showing my new design;
FIG. 1.2 is a rear elevation view thereof;
FIG. 1.3 is a bottom plan view thereof;
FIG. 1.4 is a front elevation view thereof;
FIG. 1.5 is a right side elevation view thereof;
FIG. 1.6 is a top plan view thereof; and
FIG. 1.7 is a front, left, and top perspective view thereof. - -

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Conclusion 
The application is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is (571) 270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on how to access the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922